Citation Nr: 0943493	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.

3.  Entitlement to service connection for a low back strain.

4.  Entitlement to service connection for a bilateral hip 
strain.

5.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1985 to March 
2006.

This matter arises before the Board of Veterans' Appeals 
(Board) from April 2007 and May 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2009, the Veteran testified at a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The issues of entitlement to service connection for a 
bilateral hip strain, low back strain, and carpal tunnel 
syndrome of the left wrist are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record shows that rhinitis was 
incurred in active military service.

2.  The competent evidence of record shows that the 
symptomatology associated with the Veteran's service-
connected bilateral pes planus most closely approximated mild 
symptoms.    


CONCLUSIONS OF LAW

1.  Rhinitis was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); C.F.R. §§ 3.159, 
3.303 (2009).

2.  The criteria for an initial compensable rating for the 
Veteran's service-connected bilateral pes planus have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.71a, Diagnostic Code 5276 (2009).      
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In February 2007 correspondence, the RO advised the Veteran 
of what the evidence must show to establish entitlement to 
service connection for her claimed disorders and described 
the types of evidence that the Veteran should submit in 
support of her claims.  The RO also explained what evidence 
VA would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claims.  The VCAA notice 
letter also described the elements of degree of disability 
and effective date.  

The Board observes that, in light of the full grant of 
benefits for the Veteran's claim of entitlement to service 
connection for rhinitis, no further notification or 
assistance is necessary to develop facts pertinent to that 
claim at this time. 

Although the decision was subsequently modified, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peake that certain 
notice elements were required for an increased rating claim.  
22 Vet. App. 37 (2008) ; see Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sep. 4, 2009).  However, 
the Court drew a distinction between the notice requirements 
for a claim involving an initial disability rating and a 
claim for additional (increased) compensation of an already-
service connected disability and only indicated that the 
notice requirements were relevant to claims for increased 
compensation.  Id.  As the issue of entitlement to an initial 
compensable evaluation for service-connected bilateral pes 
planus involves entitlement to a higher initial rating, the 
Board finds that no discussion of VA's compliance with the 
notice elements outlined in Vazquez is necessary in this 
case.  

The Board further notes that the Veteran was provided with a 
copy of the April 2007 rating decision and the May 2008 
statement of the case, which cumulatively included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in March 
2007 and April 2007 and associated the Veteran's service 
treatment records (STRs) and hearing transcript with the 
claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review. 

Rhinitis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  
   
The Veteran testified that her rhinitis started in 1993 or 
1994 when she was exposed to fumes from aircraft and was 
further worsened when she was assigned to a ship with a fuel 
leak that kept her nasal passages swollen.  At her hearing, 
the Veteran claimed that her rhinitis symptoms have continued 
from the time she retired from the Navy.  The RO denied 
service connection because it found a lack of evidence of a 
permanent residual or chronic disability in service or after 
service.  The Board disagrees and finds that service 
connection is warranted for rhinitis for the following 
reasons.  
The Veteran was treated many times for "chronic rhinitis" 
and "chronic sinusitis" during service.  Additionally, the 
Veteran noted that she was experiencing sinus and allergy 
symptoms on numerous reports of medical history and medical 
questionnaires.  In fact, on her retirement report of medical 
assessment, the Veteran wrote that she was taking Sudafed and 
was noted to have allergies.  She also complained of 
sinusitis for the past 15 years and ear, nose, or throat 
trouble related to her sinusitis.  

The Veteran filed her claim in February 2007, and VA afforded 
her a compensation and pension examination in March 2007.  
The examiner reported that the Veteran had periodic episodes 
of allergies about once a week with itchy eyes and a runny 
nose.  She took over-the-counter Claritin for these symptoms.  
The examiner then noted that the Veteran stated she has not 
had any further episodes of significant sinus infections 
since she was stationed on a ship.  At the time of her 
examination, the Veteran denied purulent discharge, 
interference with breathing through the nose, dyspnea at rest 
or exertion, and any chronic sinus infections.  Although the 
examiner found no abnormalities, the Veteran was nonetheless 
diagnosed with allergic rhinitis that was "quiescent at that 
time."  The examiner found that the disease did not 
currently affect the Veteran's life and was not causing a 
major impairment on her life.  He further stated that the 
last frequent occurrence was when the Veteran was stationed 
on a ship.  The Board finds that the examiner's statement was 
tantamount to an opinion that the Veteran's currently 
diagnosed rhinitis is the same rhinitis that she had while on 
active military service.  

Additionally, the Veteran submitted private treatment records 
for rhinitis and sinusitis from August 2007 through November 
2008.  In September 2007, her physician noted that she had a 
history of chronic sinusitis, allergy symptoms, nasal 
congestion for two weeks, and that the condition was 
deployment related.   In February 2008, the Veteran presented 
for treatment for sinus pressure and congestion.  A few 
months later, in May 2008, the Veteran was suffering from 
significant nasal congestion and chronic sinus pressure, 
which her physician diagnosed as chronic rhinitis with 
recurrent bacterial sinusitis.  At that time, her physician 
also noted that she "gets 5-6 sinus infections a year."  
Finally, the Veteran saw a specialist in allergic diseases 
and asthma in November 2008.  This specialist opined that the 
Veteran had a "mixed picture, perhaps mild allergies are 
contributing, but primarily she has nonallergic rhinitis."   

Therefore, the Board finds that the Veteran has presented 
credible and competent evidence supporting her assertion that 
her rhinitis began while she was serving on active military 
duty.  For the foregoing reasons, the Board finds the 
preponderance of the evidence does not weigh against the 
Veteran and, in fact, weighs in favor of the Veteran's claim 
for entitlement to service connection for rhinitis.  
Therefore, service connection for chronic rhinitis is 
warranted.

Bilateral Pes Planus

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO granted the Veteran service connection for her 
bilateral pes planus with a noncompensable rating in an April 
2007 rating decision.  In her September 2007 notice of 
disagreement, the Veteran argued that she had chronic pain 
upon manipulation and use of her feet that is not relieved by 
her "insert devices" and that this pain is accentuated with 
swelling.  In order for the Veteran to receive the next 
higher ten percent disability rating, the evidence must show 
that her pes planus symptoms are moderate as demonstrated by 
"weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet."

The Board has reviewed the Veteran's complete claims file.  
Overall, the Board finds that the Veteran's symptomatology 
more closely approximates the criteria for a noncompensable 
disability rating than a 10 percent disability rating.  To be 
sure, the Veteran has submitted her postservice treatment 
records, which indicate that she was treated for pain in the 
right medial arch and dorsum right foot in April 2008 and 
complained that it hurt to walk in March 2008.  

She was also afforded with a compensation and pension 
examination for her pes planus in April 2007.  At this 
examination, the Veteran claimed she experienced pain, 
fatigability, and swelling with prolonged walking but denied 
any weakness, heat, redness, instability, stiffness, or 
flares.  She was wearing over-the-counter shoe inserts, which 
the examiner described as helpful for arch support.  
Examination revealed that the Veteran had pes planus with 
tenderness to palpation of the Achilles tendon on the left.  
She also had normal alignment of the midfoot and forefoot and 
normal anatomic development of all five toes on both feet.  
Moreover, the Veteran did not experience painful motion, 
tenderness to palpation, weakness, fatigue, edema, effusion, 
instability, heat, or redness.  The Veteran's feet were not 
deformed, and she was able to walk on her heels and toes with 
some increased pain.  The examiner did not find an abnormal 
shoe wear pattern and noted full range of motion of all toes 
bilaterally.  

Therefore, the Board finds that the Veteran's bilateral pes 
planus symptomatology most closely approximates mild 
symptoms.  While the Board has considered whether staged 
ratings are warranted in this case, the factual findings do 
not show distinct time periods where the Veteran's claimed 
disability exhibited symptoms that would warrant different 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

To the extent that the Veteran's bilateral pes planus may 
affect her employment, such has been contemplated in the 
currently assigned schedular evaluations.  The evidence does 
not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards are rendered impracticable.  
There is also no unusual or exceptional disability picture.  
Thus, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2009) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

1.  Entitlement to service connection for rhinitis is 
granted.

2.  Entitlement to an initial compensable evaluation for 
bilateral pes planus is denied.
REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims of 
entitlement to service connection for a low back strain, a 
bilateral hip strain, and carpal tunnel syndrome of the left 
wrist.  

The Veteran provided competent and credible testimony 
regarding her disorders.  There is also medical evidence 
showing treatment for these disabilities in service.  
Moreover, although the Veteran underwent compensation and 
pension examinations for these disabilities, the VA examiner 
never offered an opinion as to whether the Veteran's 
currently diagnosed disabilities are at least as likely as 
not related to her active military service.  Indeed, the 
record does not contain any medical opinions on these issues.  
VA must provide a medical examination and/or obtain a medical 
opinion when there is: (1) competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that the 
veteran suffered an event, injury, or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  Thus, in 
consideration of the foregoing, the Board finds that a remand 
for medical examinations and medical opinions with respect to 
the Veteran's claims of entitlement to service connection for 
a low back strain, a bilateral hip strain, and carpal tunnel 
syndrome of the left wrist is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a compensation and 
pension examination to determine the extent of her 
currently diagnosed hip disability.  The examiner 
should state what that disability is and provide 
an opinion regarding whether or not it is at least 
as likely as not (i.e. a 50 percent probability) 
that this hip disability was incurred in or 
aggravated by the Veteran's active military 
service.  All tests and examinations should be 
reported in detail.  The claims folder should be 
made available to the examiner for review before 
the examination, and the examiner should confirm 
that the claims folder was reviewed in the 
examination report.

2.  Schedule the Veteran for a compensation and 
pension examination to determine the extent of her 
currently diagnosed back disability.  The examiner 
should state what that disability is and provide 
an opinion regarding whether or not it is at least 
as likely as not (i.e. a 50 percent probability) 
that this back disability was incurred in or 
aggravated by the Veteran's active military 
service.  All tests and examinations should be 
reported in detail.  The claims folder should be 
made available to the examiner for review before 
the examination, and the examiner should confirm 
that the claims folder was reviewed in the 
examination report.

3.  Schedule the Veteran for a compensation and 
pension examination to determine the extent of her 
currently diagnosed left wrist disability.  The 
examiner should state what that disability is and 
provide an opinion regarding whether or not it is 
at least as likely as not (i.e. a 50 percent 
probability) that this left wrist disability was 
incurred in or aggravated by the Veteran's active 
military service.  All tests and examinations 
should be reported in detail.  The claims folder 
should be made available to the examiner for 
review before the examination, and the examiner 
should confirm that the claims folder was reviewed 
in the examination report.

4.  After the developments requested above have 
been completed to the extent possible, the claims 
of entitlement to service connection for a 
bilateral hip strain, low back strain, and carpel 
tunnel syndrome of the left wrist should be 
readjudicated on the merits.  If the benefits 
sought on appeal remain denied, the Veteran and 
his representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed for 
the Veteran and his representative to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if in 
order.   
    
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


